

115 HR 1043 IH: To amend title 18, United States Code, to limit the recovery of damages in a civil action related to the disclosure of certain personal information from State motor vehicle records, and for other purposes.
U.S. House of Representatives
2017-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1043IN THE HOUSE OF REPRESENTATIVESFebruary 14, 2017Mr. Deutch introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to limit the recovery of damages in a civil action related
			 to the disclosure of certain personal information from State motor vehicle
			 records, and for other purposes.
	
		1.Limitation on the recovery of civil damages for disclosure of certain personal information from
 State motor vehicle recordsSection 2724 of title 18, United States Code, is amended— (1)in subsection (a), by striking obtains,; and
 (2)in subsection (b), by striking willful or reckless disregard of the law and inserting intentional violation of the law. 